Case 1:16-cv-04756-NGG-VMS Document 343 Filed 11/17/20 Page 1 of 2 PageID #: 12689




                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF NEW YORK

   __________________________________________
                                             )
   MARTÍN JONATHAN BATALLA VIDAL,            )
   et al.,                                   )                   MOTION FOR LEAVE TO FILE
                                             )                   LAW STUDENT INTERN
           Plaintiffs,                       )                   APPEARANCES
                                             )
           v.                                )
                                             )                   Case No. 1:16-cv-04756 (NGG)(JO)
   CHAD WOLF, Acting Secretary,              )
   Department of Homeland Security, et al.,  )
                                             )
           Defendants.                       )
   __________________________________________)

   To the Clerk of the Court for the United States District Court for the Eastern District of New

   York, and all parties of record:

          The undersigned attorney respectfully moves the Court for leave to file the attached law

   student appearances for Maria Camila Bustos, Angie Liao, Edgar A. Melgar, Armando Ghinaglia

   Socorro, Medha Swaminathan, and Ramis Wadood as counsel for Plaintiffs.

          I certify that I am admitted to practice before this Court.


   Dated: New Haven, Connecticut         Respectfully submitted,
   November 17, 2020
                                         /s/ Muneer I. Ahmad

                                         Muneer I. Ahmad, Supervising Attorney
                                         Jerome N. Frank Legal Services Organization
                                         Yale Law School
                                         P.O. Box 209090
                                         New Haven, CT 06511
                                         Phone: (203) 432-4800
                                         muneer.ahmad@ylsclinics.org




                                                    1
Case 1:16-cv-04756-NGG-VMS Document 343 Filed 11/17/20 Page 2 of 2 PageID #: 12690




                                    CERTIFICATE OF SERVICE

           I hereby certify that on November 17, 2020, a true and correct copy of the foregoing
   Motion for Leave to File Law Student Appearances was filed electronically. Notice of this filing
   will be sent by e-mail to all parties by operation of the Court’s electronic filing system. Parties
   may access this filing through the Court’s CM/ECF system.

                                         /s/ Muneer I. Ahmad
                                         Muneer I. Ahmad, Supervising Attorney
                                         Jerome N. Frank Legal Services Organization
                                         Yale Law School
                                         P.O. Box 209090
                                         New Haven, CT 06511
                                         Phone: (203) 432-4800




                                                    2
